



Exhibit 10.1
DELL INC.
ANNUAL BONUS PLAN
Dell Inc., a Delaware corporation, adopts this Dell Inc. Annual Bonus Plan,
consisting of certain annual bonus programs as designated from time to time, for
the purpose of rewarding team members for helping the company meet or exceed its
pre-defined performance goals, for delivering strong individual performance over
the course of our fiscal year, and for acting in a manner consistent with the
mission and values of the Company. The terms of the Dell Inc. Annual Bonus Plan
shall be incorporated by reference into each Plan, as defined below.
1. Definitions
As used herein, the following terms shall have the respective meanings
indicated:
“Annual Bonus” shall mean, for each Eligible Employee, the bonus award payable
for a Plan Year under a Plan.
“Board” shall mean the Board of Directors of the Company.
“Bonus Pool” shall mean, with respect to each Plan, the aggregate amount of
bonus for a Plan Year that is payable to Eligible Employees under the Plan.
“Committee” shall mean the Nominating and Governance Committee of the Board.
“Company” shall mean Dell Inc., a Delaware corporation.
“Eligible Earnings” shall mean, with respect to each Plan, the earnings that the
Committee determines shall form the basis for awards under that Plan for each
country, consistent with their respective legal and practical requirements. The
Committee may determine inclusions and exclusions from Eligible Earnings to
apply to each Plan and to groups of employees on a country-wide or business
unit/organizational basis as the Committee deems necessary or appropriate. In
the case of an employee who is an Eligible Employee of a Plan for a portion of a
Plan Year, Eligible Earnings with respect to that Plan shall mean eligible
earnings, as determined by the Committee, during the portion of the Plan Year
for which he or she was an Eligible Employee in the Plan.
“Eligible Employee” shall mean, with respect to each Plan, each employee of the
Company or any of its subsidiaries that the Committee determines, in its
discretion, is eligible to participate in the Plan. The Committee may exclude
groups of employees due to job function or on a country-wide, location, and/or
business unit/organizational basis as the Committee deems necessary or
appropriate.
“Executive Officer” shall mean an Executive Officer of the Company, as
designated from time to time by the Board.
“Annual Bonus Plan” shall mean the Dell Inc. Annual Bonus Plan.
“Plan Year” shall mean the Company’s fiscal year performance period, unless
otherwise specified for a Plan.
“Plan” shall mean an annual bonus plan listed in Exhibit 1 hereto, which shall
incorporate by reference the terms of the Annual Bonus Plan.


1

--------------------------------------------------------------------------------




2. Eligibility
Eligibility under a Plan shall be determined in accordance with the terms of
such Plan, subject to the terms and limitations of the Annual Bonus Plan. Except
as explicitly provided in a Plan, employees participating in a Plan are not
eligible to simultaneously participate in any other Plan.
Because employee retention is an important objective of this Plan, an Eligible
Employee who separates from employment prior to payment of an Annual Bonus will
not receive such Annual Bonus under any Plan unless designated by the Committee.
3. Annual Bonus Calculation
Annual Bonuses for a Plan shall be calculated in accordance with the terms of
the applicable Plan, subject to the terms and limitations of the Annual Bonus
Plan.
Failure to meet applicable performance objectives, including, without
limitation, failure to complete annual compliance training requirements will
result in an Annual Bonus of $0.
Subject to the provisions of applicable law, the Committee shall have complete
and absolute authority and discretion to reduce the amount of any Annual Bonus
that would otherwise be payable to an Eligible Employee (including a reduction
in such amount to zero) for any reasons that the Committee shall deem
appropriate.
4. Annual Bonus Terms and Conditions
Annual Bonuses will be subject to such additional terms, provisions and
conditions that the Committee determines are appropriate. Such terms and
conditions may be evidenced by an electronic transmission (including an e-mail
or reference to a website or other URL) sent to the recipient through the
Company’s normal process for communicating electronically with its employees. As
a condition to receiving an Annual Bonus payout, each Eligible Employee must
accept and agree to such terms, provisions and conditions in such a manner as
the Committee may prescribe.
5. Payment of Annual Bonuses
Annual Bonuses shall be paid in cash at such times and on such terms as are
determined by the Committee in its sole and absolute discretion, provided that
Annual Bonus payments will be paid no later than the 15th day of the third month
of the Plan Year following the end of the Plan Year for which the Annual Bonuses
were earned.
6. General Provisions
6.1    Taxes. The Company shall have the right to withhold, or require an
Eligible Employee to remit to the Company, an amount sufficient to satisfy any
applicable federal, state, local or foreign withholding tax requirements imposed
with respect to the payment of any Annual Bonus.
6.2    Inapplicability in Certain Jurisdictions. The Plans will not be available
to Employees who are subject to the laws of any jurisdiction which prohibits any
provisions of this Plan or in which tax or other business considerations make
participation impracticable in the judgment of the Committee.


2

--------------------------------------------------------------------------------




6.3    No Right to Compensation or Employment. Neither the establishment of the
Plans, the provision for or payment of any amounts hereunder nor any action of
the Company, or the Committee with respect to any Plan shall be held or
construed to confer upon any person (a) any legal right to receive, or any
interest in, an Annual Bonus or any other benefit under any Plan or (b) any
legal right to continue to serve as an employee of the Company or any subsidiary
or affiliate of the Company. The Plans and any individual award are offered as a
gratuitous award at the sole discretion of the Company. Each Plan does not
create vested rights of any nature nor does it constitute a contract of
employment or a contract of any other kind. Each Plan does not create any
customary concession or privilege to which there is any entitlement from
year-to-year, except to the extent required under applicable law. Nothing in any
Plan entitles an Employee to any remuneration or benefits not set forth in such
Plan nor does it restrict the Company’s rights to increase or decrease the
compensation of any Employee, except as otherwise required under applicable law.
Except as explicitly provided by law, the awards shall not become a part of any
employment condition, regular salary, remuneration package, contract or
agreement, but shall remain gratuitous in all respects. Annual Bonuses are not
to be taken into account for determining overtime pay, severance pay,
termination pay, pay in lieu of notice, or any other form of pay or
compensation.
6.4    Plan Subject to Change. Except as explicitly provided by law, each Plan
is provided at the Company’s sole discretion and the Committee may modify or
terminate it at any time, prospectively or retroactively, without notice or
obligation for any reason. In addition, there is no obligation to extend a Plan
or establish a replacement plan in subsequent years. Notwithstanding anything in
any Plan to the contrary, to the extent a minimum US Bonus Pool commitment for a
Plan is established before the end of the Plan Year, the Committee does not have
authority to decrease or terminate that commitment following the end of the Plan
Year. Any Annual Bonus payable from a Bonus Pool to eligible employees who are
both US persons and who perform services in the US, that are not paid as a
result of a termination of employment prior to final payment of all individual
awards will be returned to the overall Bonus Pool for the applicable Plan and
redistributed to remaining US eligible employees under the Plan to the extent
necessary to meet any minimum bonus commitment established before the end of the
Plan Year.
6.5    Unfunded Plan. The Company shall have no obligation to reserve or
otherwise fund in advance any amounts that are or may in the future become
payable under any Plan. Any funds that the Company, acting in its sole and
absolute discretion, determines to reserve for future payments under the Plans
may be commingled with other funds of the Company and need not in any way be
segregated from other assets or funds held by the Company. An Eligible
Employee’s rights to payment under any Plan shall be limited to those of an
unsecured general creditor of the Company.
6.6    Compliance with Section 409A. Each Plan is intended to comply with the
requirements of Section 409A of the Internal Revenue Code, regulations, rulings
and other guidance issued there under, and shall be interpreted and administered
accordingly. Each Plan is intended to be excluded from coverage under Section
409A of the Internal Revenue Code pursuant to the “short-term deferral
exception” under Section 1.409A-1(b)(4). If any provision of any Plan would
otherwise conflict with this intent, the Company may amend the Plan to the
extent necessary to comply with Section 409A of the Internal Revenue Code.
6.7    Nontransferability. Except as expressly provided by the Committee, the
rights and benefits under the Plans are personal to an Eligible Employee and
shall not be subject to any voluntary or involuntary alienation, assignment,
pledge, transfer or other disposition.


3

--------------------------------------------------------------------------------




7. Administration
7.1    General Administrative Powers. The general administration of each Plan
and the duty to carry out its provisions shall be vested in the Committee. The
Committee shall have the power to make reasonable rules and regulations required
in the administration of each Plan, to make all determinations necessary for the
Plan’s administration, to construe and interpret the Plan wherever necessary to
carry out its intent and purpose, and to facilitate its administration. The
Committee shall have the exclusive right to determine eligibility for coverage
and benefits under each Plan and the Committee’s good faith interpretation of
the Plan shall be binding and conclusive on all persons. Any dispute as to
eligibility, type, amount, or duration of benefits under a Plan or any amendment
or modification thereof shall be resolved by the Committee under and pursuant to
the Plan, in its sole and absolute discretion, and its decision of the dispute
shall be binding and final on all parties to the dispute.
Any claims for payments under a Plan or any other matter relating to the Plan
must be presented in writing to the Committee within 60 days after the event
that is the subject of the claim. The Committee will then provide a response
within 60 days, which shall be final and binding.
7.2    Delegation. The Committee may delegate any or all of its authority and
responsibilities with respect to each Plan, on such terms and conditions as it
considers appropriate, to the members of the Company’s management as it may
determine; provided, however, that determinations and decisions regarding the
Plan impacting Executive Officers may not be delegated and shall be made by the
Committee. All references to “Committee” herein shall include those persons to
whom the Committee has properly delegated authority and responsibility pursuant
to this subsection.
8. Governing Law
The validity, interpretation and effect of any Plan, and the rights of all
persons hereunder, shall be governed by and determined in accordance with the
laws of the State of Delaware, other than the choice of law rules thereof.


4

--------------------------------------------------------------------------------




Exhibit 1
Dell Inc. Incentive Bonus Plan


5

--------------------------------------------------------------------------------




DELL INC. INCENTIVE BONUS PLAN
Dell Inc., a Delaware corporation, adopts this Dell Inc. Incentive Bonus Plan
for the purpose of rewarding team members for helping the company meet or exceed
its pre-defined performance goals, for delivering strong individual performance
over the course of our fiscal year, and for acting in a manner consistent with
the mission and values of the Company. The terms of the Dell Inc. Annual Bonus
Plan are incorporated herein by reference. In the event of any conflict between
the terms of the Dell Inc. Incentive Bonus Plan and the Dell Inc. Annual Bonus
Plan, the terms of the Dell Inc. Annual Bonus Plan shall control.
1. Definitions
As used herein, the following terms shall have the respective meanings
indicated:
“Business Performance Modifier”, if any, shall mean a percentage modifier based
on the Company’s or business unit’s performance against the pre-established
financial and/or non-financial metrics and strategic objectives as determined by
the CEO and Committee on an annual basis.
“Incentive Bonus” shall mean an Annual Bonus payable hereunder pursuant to
Section 2 of the Corporate IBP and calculated in accordance with Section 3 of
the Corporate IBP.
“Corporate IBP” shall mean the Dell Inc. Incentive Bonus Plan.
“Corporate IBP Pool” shall mean the aggregate amount of bonus for a Plan Year
that is payable to Eligible Employees under the Corporate IBP.
“Incentive Target” shall mean, for each Eligible Employee, a pre-determined
percentage of Eligible Earnings.
“Individual Performance Modifier”, if any, shall mean a percentage modifier
based on an Eligible Employee’s achievement of (1) the goals and objectives
assigned by the Eligible Employee’s manager and (2) such performance objectives
and expectations as established by the Committee. An Individual Performance
Modifier may be measured on an absolute basis or in relation to other employees.
2. Eligibility
Eligibility under this Corporate IBP for an Annual Bonus is limited to Eligible
Employees designated by the Committee in its sole and absolute discretion as
eligible for such award. No employee is an Eligible Employee until such
designation. Any Incentive Bonus payable to Eligible Employees who are both US
persons and who perform services in the US, that are not paid as a result of a
termination of employment prior to final payment of all individual awards will
be returned to the overall Bonus Pool and redistributed to remaining US Eligible
Employees to the extent necessary to meet any minimum bonus commitment
established before the end of the Plan Year.
3.    Incentive Bonus Calculation
Eligible Employees will receive an Incentive Bonus calculated as follows:
Eligible Earnings x Incentive Target x Business Performance Modifier, if any x
Individual Performance Modifier, if any


6